Filed by Burlington Northern Santa Fe Corporation pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 of the Securities Exchange Act of 1934 Subject Company:Burlington Northern Santa Fe Corporation Commission File No.:1-11535 On November 3, 2009, Burlington Northern Santa Fe Corporation (“BNSF”) emailed to its employees and posted on its intranet the following in connection with the proposed acquisition by Berkshire Hathaway Inc. of BNSF: Insights Nov. 3, 2009 BERKSHIRE HATHAWAY INC. TO ACQUIRE BURLINGTON NORTHERN SANTA FE CORPORATION (BNSF) FOR $ Last night, Nov. 2, our Board of Directors approved an agreement for Burlington Northern Santa Fe Corporation (BNSF) to be acquired by Berkshire Hathaway Inc., the company started and led by the legendary investor Warren Buffett.At 6:30 a.m. Central this morning, the attached news release was issued detailing the agreement. This is a great development for BNSF and its workforce, and is an outstanding recognition of the remarkable work each of you does to produce superior performance for our stakeholders.We should all be pleased by this endorsement of our strategic vision and the way BNSF management and employees operate our company. In 2006, Berkshire Hathaway first acquired BNSF shares.Since that time their holdings increased to 22.6 percent of the Company’s outstanding shares today.Berkshire Hathaway and Warren Buffett have gained a further appreciation for our franchise, employees, management team and long-term opportunities for our business to help meet the growing needs in the U.S. supply chain. While this agreement will result in a change of ownership, you won’t notice many other changes.We will be an operating subsidiary of Berkshire Hathaway led by our current management.The vision and values that have directed our company in the past will continue to guide us.We’ll continue to be headquartered in Fort Worth and continue to serve our customers’ needs by remaining focused on Safety, Service, Velocity, Productivity and Community. The agreement is subject to BNSF shareholder approval, Department of Justice review and approval by other appropriate government entities. The transaction is expected to be completed during the first quarter of 2010. We know you will have questions. To address these, later today we will go live with a link on our intranet and Web site www.bnsf.com for frequently asked questions and status reports on this transaction. In the interim, we all need to continue our focus on operating our railroad safely and with the efficiency, productivity, and service levels important to our customers. Matt
